Case 0:19-cv-61069-WPD Document 48 Entered on FLSD Docket 02/11/2020 Page 1 of 12



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                                                       CASE NO. 19-61069-CIV-DIMITROULEAS

   MARK W. LILLY, and
   SIMPLIFY BIZ, INC.,

          Plaintiffs,

   vs.

   SANTANDER CONSUMER USA INC.,
   d/b/a CHRYSLER CAPITAL and
   ENTERPRISE FINANCIAL GROUP, INC.
   d/b/a EFG COMPANIES,

         Defendants.
   ___________________________________/

                        OMNIBUS ORDER ON MOTIONS TO DISMISS.

          THIS MATTER comes before the Court on Defendant Santander Consumer USA Inc.’s

   Motion to Dismiss the First Amended Complaint [DE 34] and Defendant Enterprise Financial

   Group, Inc.’s Motion to Dismiss Amended Complaint [DE 36]. The Court has carefully

   considered the Motions [DE 34, 36], Responses [DE 39, 40], Replies [DE 41, 42], arguments by

   counsel at the January 31, 2020 hearing, and is otherwise fully advised in the premises.

     I.   BACKGROUND

          This action arises from Defendants’ alleged unauthorized use of Plaintiffs’ registered

   mark, “only pay for what you use” (“Registered Mark”), in connection with “training and

   promotional materials, training and promotional instruction, and/or other consulting services in

   connection with motor vehicle leasing businesses, programs, and sales.” See Am. Compl. (“AC”)

   ¶¶ 1, 3. Plaintiffs provide marketing and consulting services in the automotive sales and leasing

   industry. AC ¶ 24. According to Plaintiffs’ Amended Complaint, Defendant Santander
Case 0:19-cv-61069-WPD Document 48 Entered on FLSD Docket 02/11/2020 Page 2 of 12



   Consumer USA, Inc. (“Santander”) provides motor vehicle financing products and services to

   customers of Fiat Chrysler Automobiles US LLC (“Fiat Chrysler”). AC ¶ 42. Defendant

   Enterprise Financial Group, Inc. (“EFG”) provides consulting services to automotive lenders and

   dealers for “developing and training employees about vehicle finance … and insurance

   programs.” AC ¶ 43. According to Plaintiffs, EFG is a direct competitor of Plaintiffs’ and

   Santander is at least a de facto competitor with regard to providing automotive dealers with

   training and materials related to developing auto leasing programs. AC ¶¶ 46, 50.

          Plaintiff Mark Lilly (“Lilly”) owns the Registered Mark “only pay for what you use.” AC

   ¶ 28. Plaintiffs offer, advertise, and license their business marking and consulting services and

   materials under the Registered Mark to automotive dealerships including Fiat Chrysler. AC ¶ 37.

   Plaintiffs allege that because their efforts the Register Mark “has come to signify the high quality

   of their business marketing and consulting services and materials.” AC ¶ 39.

          On January 16, 2019, Plaintiff Lilly first became aware of Santander’s unauthorized use

   of the Registered Mark while meeting with a representative of Santander to discuss licensing

   Plaintiffs’ services and materials. AC ¶¶ 51, 52. At this meeting Plaintiff Lilly notified

   Santander’s representative of its exclusive rights to the Registered Mark. AC ¶ 52.

          Plaintiffs allege generally that Defendants utilized or incorporated the Registered

   Marking into marketing and consulting products provided to Fiat Chrysler. The Amended

   Complaint alleges two specific instances of Defendants’ unauthorized use of the Registered

   Mark. First, Plaintiffs alleges that Defendants used the Registered Mark in a video posted to

   Santander’s website, and second, Plaintiff alleges that Defendants used the Registered Mark in a

   “lease sales aid” provided to Fiat Chrysler dealerships. AC ¶ 52; [DE 20-3]. Plaintiff does not

   distinguish between Defendants Santander and EFG when alleging such unauthorized use. Id.
Case 0:19-cv-61069-WPD Document 48 Entered on FLSD Docket 02/11/2020 Page 3 of 12



           Plaintiff’s Amended Complaint brings claims for federal service mark infringement under

   15 U.S.C. § 1114 and federal unfair competition and false designation of origin under 15 US.C. §

   1125 against both Santander and EFG.

    II.    MOTION TO DISMISS STANDARD

           Under Rule 12(b)(6), a motion to dismiss should be granted if the plaintiff is unable to

   articulate “enough facts to state a claim to relief that is plausible on its face.” Bell Atl. Corp. v.

   Twombly, 550 U.S. 544, 570 (2007). “A claim has facial plausibility when the pleaded factual

   content allows the court to draw the reasonable inference that the defendant is liable for the

   misconduct alleged.” Ashcroft v. Iqbal, 129 S. Ct. 1937, 1949 (2009) (citing Twombly, 550 U.S.

   at 556). When determining whether a claim has facial plausibility, “a court must view a

   complaint in the light most favorable to the plaintiff and accept all of the plaintiff’s well-pleaded

   facts as true.” Am. United Life Ins. Co. v. Martinez, 480 F.3d 1043, 1066 (11th Cir. 2007).

           However, the court need not take allegations as true if they are merely “threadbare

   recitals of a cause of action’s elements, supported by mere conclusory statements.” Iqbal, 129 S.

   Ct. at 1949. “Mere labels and conclusions or a formulaic recitation of the elements of a cause of

   action will not do, and a plaintiff cannot rely on naked assertions devoid of further factual

   enhancement.” Franklin v. Curry, 738 F.3d 1246, 1251 (11th Cir. 2013). “[I]f allegations are

   indeed more conclusory than factual, then the court does not have to assume their truth.”

   Chaparro v. Carnival Corp., 693 F.3d 1333, 1337 (11th Cir. 2012).

           Further, a motion to dismiss made under Rule 12(b)(6) may be granted based on the

   presence of a valid affirmative defense "when [the complaint’s] allegations--on their face--show

   that an affirmative defense bars recovery on the claim." See Koger v. Florida, 130 F. App'x 327,

   332 (11th Cir. 2005) (affirming the district court’s dismissal of a complaint based on a finding of
Case 0:19-cv-61069-WPD Document 48 Entered on FLSD Docket 02/11/2020 Page 4 of 12



   qualified immunity) (quoting Marsh v. Butler County, Ala., 268 F.3d 1014, 1022 (11th Cir.

   2001)); Foster v. Maloney, 785 F. App'x 810, 814 (11th Cir. 2019) (affirming the district court’s

   dismissal of a complaint based on a finding of qualified immunity) (citing Cottone v. Jenne, 326

   F.3d 1352, 1357 (11th Cir. 2003)). See also In re Dual–Deck Video Cassette Recorder Antitrust

   Litig., 11 F.3d 1460, 1467 (9th Cir.1993) (affirming the district court's grant of a motion to

   dismiss a trademark infringement claim because defendant's use was fair use as a matter of law);

   Hensley Mfg. v. ProPride, Inc., 579 F.3d 603, 613 (6th Cir. 2009) (affirming the grant of a

   motion to dismiss based on defendant’s fair use affirmative defense, stating “the facts [Plaintiff]

   alleged in its complaint, as well as the attached exhibits, demonstrated that there was no

   likelihood of confusion and that the fair use defense conclusively applied as a matter of law”);

   Setai Hotel Acquisitions, LLC v. Luxury Rentals Miami Beach, Inc., No. 16-21289-CIV-MORE,

   2016 U.S. Dist. LEXIS 171396, at *8 (S.D. Fla. Dec. 9, 2016) (holding that “[w]here the

   pleadings fail to allege use of a mark beyond the fair use,… the plaintiff fails to state a claim for

   which relief can be granted and dismissal without prejudice is appropriate.”); 3Lions Publ'g, Inc.

   v. Interactive Media Corp., 389 F. Supp. 3d 1031, 1042 (M.D. Fla. 2019) (noting that “[t]he

   Court only considers a fair use affirmative defense when analyzing a 12(b)(6) motion if the facts

   necessary to make the determination are evident on the face of the complaint.” (internal citations

   omitted)) Dr. Seuss Enters., L.P. v. ComicMix LLC, 256 F. Supp. 3d 1099, 1113 (S.D. Cal. 2017)

   (finding that an analysis of a fair use defense at the motion to dismiss stage is valid). But see

   Regent Grand Mgmt. v. Tr. Hosp. LLC, No. 18-21445-Civ, 2018 U.S. Dist. LEXIS 212049, at

   *10 (S.D. Fla. Dec. 14, 2018); Tovey v. Nike, Inc., No. 1:12-cv-0448, 2012 U.S. Dist. LEXIS

   185715, at *20-21 (N.D. Ohio July 3, 2012) (“The Sixth Circuit merely requires plaintiffs

   pleading infringement to plead sufficient facts to make plausible that the plaintiff owns the
Case 0:19-cv-61069-WPD Document 48 Entered on FLSD Docket 02/11/2020 Page 5 of 12



   trademark, defendant used it in commerce, and the use was likely to cause confusion. The time to

   address a defense of "fair use" is in a motion for summary judgment or at trial, not in a motion to

   dismiss.”)

   III.      DISCUSSION

             Both Defendants move to dismiss the Amended Complaint on grounds that their use of

   the phrase “only pay for what you use” is good-faith, fair use of the phrase as a descriptive

   phrase rather than a mark. In addition, Defendant EFG contends that Plaintiffs fail to state a

   claim against EFG as a matter of law.

          A. Applicable Law

             A trademark is “any word, name, symbol, or device, or any combination thereof [used] to

   identify and distinguish [one's] goods ... from those manufactured or sold by others and to

   indicate the source of the goods.” Gift of Learning Found., Inc. v. TGC, Inc., 329 F.3d 792, 797

   (11th Cir. 2003) (quoting 15 U.S.C. § 1127). “[B]y preventing competitors from copying a

   source-identifying mark, [trademark law] reduces the customer's costs of shopping and making

   purchasing decisions and helps assure a producer that it (and not an imitating competitor) will

   reap the financial, reputation-related rewards associated with a desirable product." Dastar Corp.

   v. Twentieth Century Fox Film Corp., 539 U.S. 23, 34 (2003).

             To prevail on a claim for trademark infringement under 15 U.S.C. § 1114, plaintiffs must

   establish that: (1) they possess a valid mark, (2) the defendant used the mark, (3) the defendant’s

   use of the mark occurred “in commerce,” (4) the defendant used the mark “in connection with

   the sale ... or advertising of any goods,” and (5) the defendant used the mark in a manner likely

   to confuse consumers. 3Lions Publishing, Inc. v. Interactive Media Corp., 389 F. Supp. 3d 1031,

   1040 (M.D. Fla. 2019) (citing N. Am. Med. Corp. v. Axiom Worldwide, Inc., 522 F.3d 1211, 1218
Case 0:19-cv-61069-WPD Document 48 Entered on FLSD Docket 02/11/2020 Page 6 of 12



   (11th Cir. 2008); Phoenix Entm't Partners, LLC v. Casey Rd. Food & Beverage, 728 F. App'x

   910, 912 (11th Cir. 2018) (noting that to plead a valid claim for service mark infringement, a

   plaintiff must allege that the defendant used the mark in the “sale, distribution, or advertising” of

   his services and that his “use is likely to cause confusion.”) (citing 15 U.S.C. § 114(1)(a)).

          To state a claim for false designation of origin under 15 U.S.C. § 1125, plaintiffs must

   plead (1) that they had enforceable trademark rights in the mark or name, and (2) that the

   defendant’s use was likely to cause confusion about an affiliation, connection, or association

   between defendant’s and plaintiff’s products or as to the origin of the products. See 15 U.S.C. §

   1125; Phoenix, 728 F. App'x at 912; Tracfone Wireless, Inc. v. Simply Wireless, Inc., 229 F.

   Supp. 3d 1284, 1299 (S.D. Fla. 2017) (citing Custom Mfg. & Eng'g, Inc. v. Midway Servs., Inc.,

   508 F.3d 641, 647–48 (11th Cir. 2007)).

          A key analysis in both claims is whether the allegedly infringing use is likely to cause

   confusion. Phoenix, 728 F. App'x at 912. “Unlike the general prohibition against unauthorized

   copying that exists in patent and copyright law the touchstone of liability in a trademark

   infringement action is not simply whether there is unauthorized use of a protected mark, but

   whether such use is likely to cause consumer confusion.” Custom Mfg., 508 F.3d at 647. “[A]

   plaintiff claiming infringement of an incontestable mark must show likelihood of consumer

   confusion as part of the prima facie case.” See KP Permanent Make-Up, Inc. v. Lasting

   Impression I, Inc., 543 U.S. 111, 112 (2004). When determining whether the use of a mark is

   likely to cause confusion, courts consider the following: (1) whether the mark can be classified

   as generic, descriptive, suggestive, or arbitrary; (2) the similarity of the marks; (3) the similarity

   of the goods; (4) where, how, and to whom the parties' products are sold; (5) the similarity of
Case 0:19-cv-61069-WPD Document 48 Entered on FLSD Docket 02/11/2020 Page 7 of 12



   advertising media; (6) the defendant's intent; and (7) any evidence of actual confusion. See

   Custom Mfg., 508 F.3d at 648.

          Defendants charged with infringement of a trademark may respond by asserting the

   affirmative defense of descriptive fair use. To prevail on an affirmative defense of descriptive

   fair use a defendant must demonstrate that its use of the mark was 1) other than as a mark 2)

   descriptive in nature and 3) done in good faith. Int'l Stamp Art, Inc. v. U.S. Postal Serv., 456 F.3d

   1270, 1274 (11th Cir. 2006). A clear purpose of the descriptive fair use defense is to prevent a

   trademark registrant from appropriating a descriptive term or phrase for its exclusive use and

   depriving another commercial speaker “of the ordinary utility of descriptive words.” KP

   Permanent, 543 U.S. at 122.

      B. Santander’s MTD

          In its Motion to Dismiss, Defendant Santander raises the affirmative defense of

   descriptive fair use. Defendant argues that descriptive fair use is clear from Plaintiffs’ complaint,

   and as such, the affirmative defense is a valid ground for dismissal.

          Under the descriptive fair use defense, Santander’s use of the mark would be protected if

   the use was “(1) other than as a mark, (2) in a descriptive sense, and (3) in good faith.” Int'l

   Stamp Art, Inc. v. U.S. Postal Serv., 456 F.3d 1270, 1274 (11th Cir. 2006).

          Santander argues that its use of the mark was clearly descriptive. According to Defendant

   Santander, its use of the Registered Mark in both sales aids specifically referred to in the

   Amended Complaint was intended to describe the benefits of leasing. The Court agrees that

   Santander’s use of the phrase is clearly descriptive and intended to convey that one of the

   benefits of leasing is that customers pay for the leased term and no more. For instance, the flyer

   Plaintiffs cite in their Amended Complaint poses the question “Should You Lease or Buy?” at
Case 0:19-cv-61069-WPD Document 48 Entered on FLSD Docket 02/11/2020 Page 8 of 12



   the top of the page and summarizes the content of the flyer at the bottom of the page with the

   Registered Mark, “Bottom Line: Only Pay for What You Use.”

          In addition, Santander highlights a number of facts which would demonstrate its use of

   the Registered Mark was not as a mark and was in good faith. In evaluating whether a mark was

   used as a trademark, courts have considered whether the mark was displayed in connection with

   or near a defendant’s own prominently displayed trademarks. Cosmetically Sealed Indus., Inc. v.

   Chesebrough-Pond's USA Co., 125 F.3d 28, 30 (2d Cir. 1997). With regard to the video,

   Santander argues that its own trademarks were also in the video, the video was on Chrysler

   Capital’s website, and was targeted at current lease customers. Further, Defendant notes that

   Plaintiffs allege no facts that plausibly suggest Santander acted willfully and or traded on

   Plaintiff’s goodwill attached to the mark. In response, Plaintiff emphasizes that when evaluating

   the fair sue defense at this stage, “unless the facts necessary to make the determination are

   evident on the face of the complaint, it is inappropriate to adjudicate the merits of a fair use

   complaint when analyzing a motion to dismiss.” See [DE 40] p. 3; [DE 39] p. 5 (citing Land's

   End at Sunset Beach Cmty. Ass'n, Inc. v. Land's End Acquisition Corp., No. 8:16-CV-828-T-

   17JSS, 2016 WL 9526680, at *8 (M.D. Fla. Nov. 7, 2016)).

          The Court agrees with Defendant Santander that there are many factual considerations

   which evidence that it has a strong defense of fair use. In addition, the Court acknowledges that a

   fair use defense, that is clear from the face of the complaint, can serve as grounds for dismissal.

   3Lions Publishing, Inc. v. Interactive Media Corp., 389 F. Supp. 3d 1031, 1040 (M.D. Fla.

   2019). The Court seriously questions whether Plaintiff will be able to marshal facts to dispute

   Santander’s defense of fair use; however, the Court finds that the fair use affirmative defense is

   not so clear on the face of the Amended Complaint alone as to warrant dismissal at this juncture.
Case 0:19-cv-61069-WPD Document 48 Entered on FLSD Docket 02/11/2020 Page 9 of 12



       C. EFG’s Motion to Dismiss

       Defendant EFG argues that Plaintiffs have failed to state a claim for trademark infringement

   because they have failed to allege facts that show Defendant EFG used the phrase in connection

   with the sale or marketing of its own marketing or consulting services. Defendant EFG also

   incorporates by reference the arguments in favor of dismissal under the fair use defense made by

   Santander in its Motion to Dismiss.

             i.    Trademark Infringement Claim

       To prevail on a claim of trademark infringement under 15 U.S.C. § 1114, Plaintiffs must

   establish: (1) that they possess a valid mark, (2) that the defendants used the mark, (3) that the

   defendants' use of the mark occurred “in commerce,” (4) that the defendants used the mark “in

   connection with the sale ... or advertising of any goods,” and (5) that the defendants used the

   mark in a manner likely to confuse consumers. See 3Lions Publishing, Inc. v. Interactive Media

   Corp., 389 F. Supp. 3d 1031, 1040 (M.D. Fla. 2019) (citing N. Am. Med. Corp. v. Axiom

   Worldwide, Inc., 522 F.3d 1211, 1218 (11th Cir. 2008); Phoenix Entm't Partners, LLC v. Casey

   Rd. Food & Beverageui, 728 F. App'x 910, 912 (11th Cir. 2018) (noting that to plead a valid

   claim for service mark infringement, a plaintiff must allege that the defendant used the mark in

   the “sale, distribution, or advertising” of his services and that his “use is likely to cause

   confusion.”) (citing 15 U.S.C. § 114(1)(a)).

       Here, Defendant has failed to allege that EFG used the mark in connection with the sale,

   distribution, or advertising of any of EFG’s services, which Plaintiff alleges are marketing and

   consulting services. The use of the Registered Mark in both examples provided by Plaintiff is

   aimed at lease customers and clearly in connection with the sale or advertising of automotive

   leases, which Defendant EFG is not alleged to have sold. Plaintiff calls the flyer containing the
Case 0:19-cv-61069-WPD Document 48 Entered on FLSD Docket 02/11/2020 Page 10 of 12



   alleged unauthorized use a “lease sales aid”, the flyer is titled “Should You Buy or Lease?”, lays

   out a lease customer’s options at trade-in and the benefits of short-term leasing, and then states,

   “Bottom Line: Only Pay For What You Use.” See [DE 20-3]. The screen-grab of the web page

   Plaintiff attaches to the complaint describes “end of lease options” and encourages viewers to

   “research your options” available at the end of a lease. See [DE 20-3]. Ultimately, Plaintiff has

   failed to allege facts sufficient to support the claim that Defendant EFG has used the mark “in

   commerce” in connection with the sale or advertisement of its own goods.

            ii.   False Designation of Origin Claim

          A false designation of origin claim is meant to proscribe the behavior of “‘passing off’ or

   ‘palming off,’ which ‘occurs when a producer misrepresents his own goods or services as

   someone else's.’” Custom Mfg. & Eng'g, Inc. v. Midway Servs., Inc., 508 F.3d 641, 647 (11th

   Cir. 2007) (quoting Dastar Corp. v. Twentieth Century Fox Film Corp., 539 U.S. 23, 28 n. 1

   (2003)). To state a claim for false designation of origin under 15 U.S.C. § 1125, Plaintiffs must

   plead (1) that the plaintiff had enforceable trademark rights in the mark or name, and (2) that the

   defendant’s use was likely to cause confusion about an affiliation, connection, or association

   between Defendant’s and Plaintiff’s products or as to the origin of the sales aids. See 15 U.S.C. §

   1125; Phoenix, 728 F. App'x at 912.

      Plaintiff makes a single allegation containing two instances where “Defendants” used the

   Registered Mark, one in a “lease sales aid” and another in a video aimed at customers of

   automobile leases. Plaintiff only makes conclusory allegations that Defendant EFG has used the

   Registered Mark in way that would cause consumer confusion as to the origin of goods being

   sold under the Registered Mark. Such allegations do not “state a claim to relief that is plausible

   on its face.” See Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007). Based on the
Case 0:19-cv-61069-WPD Document 48 Entered on FLSD Docket 02/11/2020 Page 11 of 12



   allegations in the complaint, Plaintiffs sell marketing materials where EFG used the mark in a

   flyer selling car leases. There are no allegations that EFG used the mark in connection with the

   sale or advertisement of its own marketing materials. The goods sold under the mark, therefore,

   are not similar; the goods are not sold to the same customers or in the same trade channels; and

   the target audiences of the goods being sold under the mark are not the same. See Custom Mfg.,

   508 F.3d at 648 (discussing factors courts should use in evaluating the likelihood of confusion).

   Furthermore, Plaintiffs’ allegation that “upon information and belief” the Defendants use of the

   mark has caused actual confusion as to the origin of Defendants’ products among the “relevant

   consuming public” does not raise the likelihood of consumer confusion to a plausible level.

      For these reasons Plaintiffs fail to state a claim against EFG under 15 U.S.C. § 1114 and 15

   U.S.C. § 1125.

   IV.    CONCLUSION

          Accordingly, it is ORDERED AND ADJUDGED as follows:

          1. Defendant Santander’s Motion to Dismiss [DE 34] is DENIED;

          2. Defendant EFG’s Motion to Dismiss [DE 36] is GRANTED;

          3. Plaintiffs’ Amended Complaint as to Enterprise Financial Group, Inc. is

              DISMISSED.

          4. Plaintiff is granted leave to file a Second Amended Complaint with regard to its

              claims against Defendant EFG on or before February 26, 2020 or file a notice stating

              that they are proceeding only as to the claims against Defendant Santander.

              Defendants shall then have fourteen (14) days to respond to the operative complaint.
Case 0:19-cv-61069-WPD Document 48 Entered on FLSD Docket 02/11/2020 Page 12 of 12



          DONE AND ORDERED in Chambers in Fort Lauderdale, Broward County, Florida this

   11th day of February, 2020.




   Copies furnished to:
   All counsel of record
